Third District Court of Appeal
                               State of Florida

                        Opinion filed December 16, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-124
                          Lower Tribunal No. 16-8303
                             ________________


                             Aymara Sorhegui,
                                    Appellant,

                                        vs.

            Park East Home Owners Association, Inc., etc.,
                                    Appellee.



       An Appeal from the Circuit Court for Miami-Dade County, Pedro P. Echarte,
Jr., Judge.

     Kula & Associates, P.A., and Elliot B. Kula, W. Aaron Daniel, and William
D. Mueller, for appellant.

      Becker & Poliakoff, P.A., and Lilliana M. Farinas-Sabogal, for appellee.


Before LINDSEY, HENDON, and BOKOR, JJ.

      PER CURIAM.

      Affirmed.